Citation Nr: 9905768	
Decision Date: 03/01/99    Archive Date: 03/11/99

DOCKET NO.  97-32 098A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Neil T. Werner, Associate Counsel


INTRODUCTION

The veteran served on active duty from April 1941 to June 
1945.  He died on September [redacted], 1997.  The appellant 
is his widow.

This matter comes before the Board of Veterans' Appeals 
(Board) following an October 1997 decision of the Huntington, 
West Virginia, Regional Office (RO) of the Department of 
Veterans Affairs (VA) which denied entitlement to service 
connection for the cause of the veteran's death, dependency 
and indemnity compensation under 38 U.S.C.A. § 1318, and 
dependent's educational assistance under 38 U.S.C.A. Chapter 
35.  However, when the appellant filed a notice of 
disagreement later in October 1997, she expressed 
disagreement with the denial of service connection only.  A 
statement of the case was issued as to all of the issues 
addressed in the October 1997 rating decision, but it was 
later made clear at a November 1998 hearing that the 
appellant desired to appeal only the denial of service 
connection for the cause of the veteran's death.  The Board 
will proceed accordingly.  


FINDING OF FACT

No competent evidence has been presented that tends to link 
any fatal disease process with the veteran's period of 
military service, or to link any previously service-connected 
disability to the veteran's demise.  


CONCLUSION OF LAW

The appellant's claim of service connection for the cause of 
the veteran's death is not well grounded.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 1113, 1310, 5107 (West 1991 & Supp. 
1998); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.312 (1998).


REASONS AND BASES FOR FINDING AND CONCLUSION

The appellant contends that the veteran died of 
cardiopulmonary arrest in part because of stress caused by 
his service-connected post-traumatic stress disorder (PTSD) 
and post-operative laminectomy at L4-L5 with low back pain.  
It is maintained that such stress adversely affected his 
cardiovascular system which, at least in part, caused the 
cardiopulmonary arrest that led to his death.

The Board notes that a person who submits a claim for VA 
benefits has the burden of submitting evidence sufficient to 
justify a belief by a fair and impartial individual that the 
claim is well grounded.  Only if the claimant meets this 
burden does VA have the duty to assist her in developing the 
facts pertinent to her claim.  38 U.S.C.A. § 5107(a) (West 
1991); Epps v. Gober, 126 F.3d 1464, 1468-69 (Fed. Cir. 
1997).  If the claimant does not meet this initial burden, 
the appeal must fail because, in the absence of evidence 
sufficient to make the claim well grounded, the Board does 
not have jurisdiction to adjudicate the claim.  Boeck v. 
Brown, 6 Vet.App. 14, 17 (1993).

Therefore, the threshold question to be answered is whether 
the appellant has presented a well-grounded claim.  38 
U.S.C.A. § 5107 (West 1991); Gilbert v. Derwinski, 1 Vet.App. 
49 (1990).  A well-grounded claim is defined as a "plausible 
claim, one which is meritorious on its own or capable of 
substantiation."  Murphy v. Derwinski, 1 Vet.App. 78, 81 
(1990).  "Although the claim need not be conclusive, the 
statute [§ 5107] provides that [the claim] must be 
accompanied by evidence" in order to be considered well 
grounded.  Tirpak v. Derwinski, 2 Vet.App. 609, 611 (1992).  
In a claim of service connection for the cause of the 
veteran's death, this means that evidence must be presented 
which in some fashion links the fatal disease process to a 
period of military service or an already service-connected 
disability.  See 38 U.S.C.A §§ 1110, 1131 (West 1991); 38 
C.F.R. §§ 3.303, 3.310, 3.312 (1998).  In short, evidence 
must be presented showing that disability which has been 
linked to military service is either a principal or 
contributory cause of death.  § 3.312.

A service-connected disability is the principal cause of 
death when that disability, "singly or jointly with some 
other condition, was the immediate or underlying cause of 
death or was etiologically related thereto."  § 3.312.  A 
contributory cause of death must be causally connected to the 
death and must have "contributed substantially or materially" 
to death, "combined to cause death," or "aided or lent 
assistance to the production of death."  Id.

The veteran's death certificate shows that the immediate 
cause of death was cardiopulmonary arrest.  The underlying 
cause of death was listed as wide spread metastatic disease 
of undetermined origin.  No other conditions were listed as 
contributing to the veteran's death.  The appellant contends 
that the veteran's previously service-connected 
difficulties-PTSD and low back disability (see May 1983 
Board decision and May 1983 RO decision)--played some role in 
the cause of death.  However, she has not submitted medical 
evidence supporting this assertion.  

Specifically, the appellate testified at a November 1998 
videoconference before the undersigned that the veteran, 
since 1976, had had frequent nightmares, as well as agitated 
episodes during the daytime, during which times he would 
scream and run around the room.  She reported that the 
foregoing problem disabled the veteran to such an extent that 
the appellant had to help him do everything (i.e., she cooked 
for and fed the veteran, as well as bathed him).  She also 
reported that the veteran would frequently go off by himself 
to be away from people.  She reported that the foregoing 
problems were triggered by stress due to the veteran's 
service-connected disabilities.  The appellant also testified 
that the veteran was on a large number of medicines, some of 
which could have been for a heart condition or his high blood 
pressure.  The appellant reported that the veteran's 
physician, after the veteran had passed away, told her that 
he had died from heart failure.  Additionally, she reported 
that the physician also told her that he had originally 
believed that the veteran had cancer.  She indicated that the 
veteran's physician had not told her that any of the 
veteran's service-connected disabilities contributed to his 
death.  It was reported that a physician at Clarksburg 
Hospital had also told the veteran, prior to his death, that 
he had a heart murmur.  However, the veteran had not been 
under treatment for this problem before his death.  The 
appellant went on to testify that, during the veteran's final 
hospitalization, he refused to eat.  However, she did not 
know why he would not eat.  She said that she believed that 
the veteran was weak from the medication he taking, too weak 
to eat unless she fed him. Additionally, the appellant 
testified that, while the veteran sometimes forgot to take 
his medications, she always saw to it that he took them.

As noted above, the appellant alleges that a relationship 
existed between service-connected disability and the 
veteran's demise.  Nevertheless, her allegation of such a 
nexus is not enough to make her claim well grounded.  See 
Espiritu v. Derwinski, 2 Vet.App. 492 (1992).  While a lay 
witness is competent under the law to describe symptoms she 
has seen, she is not competent to render a diagnosis, or to 
offer a medical opinion attributing a disability to service 
or to an already service-connected disability.  See Bostain 
v. West, No. 97-62 (U.S. Vet. App. Mar. 25, 1998) (someone 
qualified by knowledge, training, expertise, skill, or 
education, which the appellant is not shown to possess, must 
provide evidence regarding medical knowledge.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, (1992).); Heuer v. 
Brown, 7 Vet. App. 379, 384 (1995); Grottveit v. Brown, 
5 Vet. App. 91, 93 (1993).  Therefore, her testimony standing 
alone can not make her claim well grounded.  See Espiritu, 
supra.

Turning to the medical evidence of record, the Board notes 
that the veteran's service records consist of an April 1941 
entry examination, an August 1941 examination and 
hospitalization report, and a June 1945 separation 
examination.  The August 1941 examination and hospitalization 
report show a diagnosis of mild acute catarrhal 
nasopharyngitis.  No other injury or disease process was 
reported.  (The Board notes that the August 1941 examiner 
also reported that the veteran's blood pressure was 120/80 
and his heart was normal.)  The June 1945 separation 
examination report shows that the veteran's only complaint 
was back pain since 1943.  On examination, the veteran was 
found to have recurrent low back pain with unlimited motion, 
blood pressure of 120/80, a normal cardiovascular system, and 
his chest X-ray showed no significant abnormalities.  
Additionally, the available service records do not show any 
diagnosis of any cancer. 

Moreover, the record on appeal is devoid of any medical 
evidence that associates any of the veteran's service-
connected disabilities (low back disorder or PTSD) with the 
disease processes listed on the death certificate--
cardiopulmonary arrest or wide spread metastatic disease.  
Additionally, no medical evidence has been presented to 
suggest that medications the veteran was taking for service-
connected disability affected his demise in any manner.

Years after service, the veteran had problems associated with 
various disease processes such as arteriosclerotic heart 
disease (ASHD), and hypertension which could conceivably be 
associated with the fatal problem--cardiopulmonary arrest.  
See, for example, VA treatment records dated in March 1983, 
August 1984 to November 1984, September 1995, and January 
1997; and a VA hospital discharge summary for the period June 
1989 to August 1989.  Additionally, VA and private treatment 
records also show that the veteran, many years after service, 
had problems associated with various other difficulties 
including arthritis of the hip, osteoarthritis of the lumbar 
spine, chronic prostatitis with nodule, senile dementia of 
the Alzheimer's type, left ear hearing loss, mild tardive 
dyskinesia probably due to antipsychotic drugs, bronchitis, 
rhinitis, emphysema, and chronic obstructive pulmonary 
disease.  See, for example, VA treatment records dated in 
March 1983, July 1984, June 1990, January 1991, December 
1991, February 1992, March 1992, May 1992, January 1995, 
March 1995, September 1995, and September 1996; March 1995 
and January 1996 VA Chest X-rays; VA hospitalization summary 
for the period August 1991 to September 1991; VA examination 
reports dated in December 1989 and June 1992; and private 
treatment records dated in June 1986 and November 1998.  
Furthermore, the record on appeal also contains a summary of 
the veteran's terminal hospitalization records, dated from 
August 1997 to September 1997.  The veteran's diagnoses 
included cardiopulmonary arrest, metastatic carcinoma of an 
unknown primary site, dementia, and hypertension.  However, 
no medical opinion has been presented linking any of the 
specifically noted fatal processes (cardiopulmonary arrest or 
metastatic disease) to his period of military service or to 
previously service-connected disabilities.  Finally, no 
medical evidence has been presented to show that any such 
chronic disease process was manifested within a year of 
service.  38 U.S.C.A. §§ 1101, 1112 (West 1991); 38 C.F.R. 
§§ 3.307, 3.309 (1998).  (The record on appeal shows the 
veteran was first diagnosed with ASHD in March 1983, 
hypertension in August 1984, and metastatic carcinoma in 
August 1997.  The foregoing diagnosis were made anywhere from 
38 years to over 50 years after the veteran's separation from 
military service.  See VA treatment records dated in March 
1983, August 1984 to November 1984, and January 1997 as well 
as summary of the veteran's terminal hospital records.)

The record on appeal also contains voluminous VA treatment 
records and VA examination records, dated from March 1946 to 
February 1997, as well as private treatment records, dated 
from February 1954 to November 1998, which show, in 
substance, the veteran's complaints, diagnoses, and treatment 
for his service-connected disabilities.  It also contains 
numerous statements from relatives and friends of the veteran 
as to the severity of his service-connected disabilities (low 
back disorder and PTSD).  However, absent the presentation of 
competent medical evidence linking a principal or 
contributory cause of death to military service or to 
service-connected disability, or without competent evidence 
showing that an already service-connected disability or 
treatment therefor contributed in any way to the fatal 
process, the Board finds that the appellant has not met the 
burden of submitting a well-grounded claim.  Espiritu, supra.

When a well-grounded claim has not been presented, the Board 
does not have jurisdiction to act.  Boeck v. Brown, 6 
Vet.App. 14 (1993).  Therefore, the appeal of service 
connection for the cause of the veteran's death must be 
denied.


ORDER

Service connection for the cause of the veteran's death is 
denied.



		
	MARK F. HALSEY
	Member, Board of Veterans' Appeals



 Department of Veterans Affairs

